Citation Nr: 9917199	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  92-11 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
chronic, non-suppurative otitis media.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel








INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denying entitlement to service for bilateral hearing loss and 
tinnitus and entitlement to a compensable evaluation for 
otitis media, chronic non-suppurative.  In November 1995, the 
Board upheld the RO's denial of the veteran's claims.  (At 
the time the Board had previously remanded this case in 
October 1992 and August 1993 for further development of his 
appeal.  It was noted by the Board that while earlier dated 
RO rating decisions suggested that service connection had 
been granted for hearing loss, in January 1993 the RO 
determined that service connection was not in effect for 
hearing loss).  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court").

In August 1996, the General Counsel for the Department of 
Veterans Affairs (General Counsel) filed a motion with the 
Court to vacate the Board's decision and to remand this 
matter for development and readjudication.  The Court granted 
the motion in October 1996, vacating and remanding the case 
to the Board.  

In June 1998, the Board remanded this case to the RO for 
further development of the evidence.  During the development 
of the veteran's claim, the RO, by a rating decision in 
November 1998, granted service connection for bilateral 
hearing loss and tinnitus, evaluated as 10 percent disabling, 
each.  Accordingly, the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus are no 
longer for appellate consideration.  The veteran did not file 
a notice of disagreement with respect to the assigned 
disability evaluations for hearing loss or tinnitus.



As the denial of the issue of entitlement to a compensable 
evaluation for chronic, non-suppurative otitis media was 
confirmed and continued by the RO, the case has been returned 
to the Board for appellate consideration of such remaining 
issue on appeal.  


FINDING OF FACT

On a recent VA ear examination it was objectively confirmed 
that the veteran's service-connected otitis media has 
remained inactive, and in a non-suppurative status over the 
years, without current evidence of middle ear infection or 
effusion. 


CONCLUSION OF LAW

The criteria for the assignment of an increased (compensable) 
evaluation for chronic non-suppurative otitis media are not 
met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.10, 4.7, 4.31, 4.87a, Diagnostic Code 6200 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Discharge

Historically, a review of the service medical records reveals 
that in May 1942, the veteran developed otitis media and was 
treated and released from a physician's care without 
restrictions.  Following separation from active duty the RO 
granted service connection for the veteran's otitis media, 
chronic, non-suppurative disability in a December 1945 rating 
decision; a noncompensable evaluation was assigned.  The 
noncompensable rating has remained in effect until the 
present. 

In a March 1992 VA audiometric examination, it was noted that 
the veteran denied any pain, drainage, medical treatment, or 
surgery for his ears.  The examiner remarked that both ears 
were normal and that medical follow-up was not indicated at 
that time.

The examiner at a March 1992 VA audio-ear disease examination 
reported that the veteran denied any recent otorrhea, 
although he stated he had had otorrhea in the  past.  It was 
also noted that the veteran denied pain or vertigo, and 
stated that he had had no prior ear surgery.  On examination 
both external auditory canals were within normal limits and 
there was no active ear infection.  The examiner provided a 
pertinent assessment of no active otologic disease.

In May 1995, a private medical statement received from a 
specialist in internal medicine stated that the veteran had 
diabetic neuropathy involving both legs and was incapable of 
doing any type of job description.  

In August 1998, the veteran underwent a VA ear examination.  
The auricles were normal.  External auditory canals appeared 
normal.  The tympanic membranes were thickened with 
tympanosclerosis.  There was no evidence of middle ear 
effusion or middle ear infectious process demonstrated.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  The provisions of 38 C.F.R. § 4.1 
require that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  The provisions 
of 38 C.F.R. § 4.2 require that medical reports be 
interpreted in light of the whole recorded history and that 
each disability be considered from the point of view of the 
veteran working or seeking work.  

These requirements for evaluation of the complete medical 
history of the claimant's condition are to protect the 
claimant against adverse decisions based on a single 
incomplete or inaccurate report and to enable VA to make a 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Moreover, VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertion and issues raised in the record and to explain the 
reasons and bases for its conclusions.  However, it is 
important to note when increasing the level of a service-
connected disability at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's chronic, non-suppurative otitis media is 
evaluated using Diagnostic Code 6200, which provides for a 
maximum 10 percent schedular evaluation during the 
continuance of the  suppurative process.  (Note: To be 
combined with ratings for loss of hearing)  38 C.F.R. § 4.87a 
(1998).  

In every instance, such as here, where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31  (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (1998).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
however, with the facts shown in every case.  When after a 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

At the outset, it is important to note that the first 
responsibility of the veteran is to establish a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded 
claim is one that is plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A claim for an increased evaluation is well 
grounded if the claimant asserts that a condition for which 
service connection has been granted has worsened. Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran has asserted that his service-connected otitis 
media has worsened thereby warranting a compensable 
evaluation.  Thus, he has stated a well-grounded claim.  
After satisfying the initial burden, the Department has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a).  The Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
as mandated by 38 U.S.C.A. § 5107(a). 

A comprehensive review of the record clearly demonstrates 
that a recent VA ear examination objectively confirmed that 
the veteran's service-connected otitis media has remained 
inactive and in a non-suppurative status over the years, 
without current evidence of middle ear infection or effusion.  

In light of the absence of any clinical findings of an otitis 
media process whatsoever, the evidence of record fails to 
provide information indicating that there is a current 
suppurative process which either meets or more nearly 
approximates the criteria for a compensable evaluation for 
the veteran's otitis media.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for chronic, non-
suppurative otitis media.


ORDER

Entitlement to an increased (compensable) evaluation for 
chronic, non-suppurative otitis media is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

